Case 4:14-cv-00708-ALM Document 168 Filed 09/11/20 Page 1 of 5 PageID #: 1878




                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 M.B., I.B., and J.S.                             §
        Plaintiffs,                               §
 v.                                               §   Civil Action No. 4:14-CV-00708
                                                  §   Judge Mazzant
 MATTHEW GUY LANDGRAF                             §
     Defendant.                                   §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs M.B., I.B., and J.S.’s Motion for Attorney’s Fees and

Costs (Dkt. #162), Motion for Award of Attorney’s Fees and Costs (Dkt. #164), and Supplemental

Motion for Costs (Dkt. #167). Having considered the motions, the Court finds that Plaintiffs’

Motion for Attorney’s Fees and Costs (Dkt. #162) should be denied; Plaintiffs’ Motion for Award

of Attorney’s Fees and Costs (Dkt. #164) should be granted in part and denied in part; and

Plaintiffs’ Supplemental Motion for Costs (Dkt. #167) should be granted.

                                        BACKGROUND

       This case arises from the personal injuries suffered by Plaintiffs due to Defendant Matthew

Guy Landgraf’s violation of 18 U.S.C. § 2255. On May 5, 2020, the Court granted Plaintiffs’

motions for summary judgment against Defendant. In its Order, the Court awarded Plaintiffs

damages and found that Plaintiffs were entitled to reasonable attorneys’ fees and costs (Dkt. #159).

The Court instructed Plaintiffs to submit briefing on the issue of fees (Dkt. #159).

       Accordingly, on May 19, 2020, Plaintiffs filed their Motion for Attorney’s Fees and Costs

(Dkt. #162). On June 2, 2020, Plaintiffs filed their Motion for Award of Attorney’s Fees and Costs
Case 4:14-cv-00708-ALM Document 168 Filed 09/11/20 Page 2 of 5 PageID #: 1879




(Dkt. #164). On June 26, 2020, Plaintiffs filed their Supplemental Motion for Costs (Dkt. #167).

Defendant did not respond to Plaintiffs’ motions.1

                                            LEGAL STANDARD

        Attorneys’ fees and costs are recoverable under 18 U.S.C. § 2255(a). Courts use the

lodestar method to calculate reasonable attorneys’ fees. Black v. SettlePou, P.C., 732 F.3d 492,

502 (5th Cir. 2013). The lodestar is calculated by multiplying the number of hours an attorney

spent on the case by an appropriate hourly rate. Id. at 502. A reasonable hourly rate is the

“prevailing market rate in the relevant legal community for similar services by lawyers of

reasonably comparable skills, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895–

96 n.11 (1984)). The relevant legal community is the community where the district court sits. See

Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002). The lodestar is presumptively

reasonable. Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993).

        The party seeking attorneys’ fees must present adequately recorded time records.

Id. at 457. The Court should use this time as a benchmark and then exclude any time that is

excessive, duplicative, unnecessary, or inadequately documented. Id. The hours remaining are

those reasonably expended. Id.

        The Court then considers whether the circumstances warrant a lodestar adjustment.

Migis v. Pearle Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998). In making any adjustment, the

Court considers twelve Johnson factors. Id. (citing Johnson v. Ga. Highway Express, Inc., 488

F.2d 714, 717–19 (5th Cir. 1974)).            The Johnson factors are: (1) time and labor required;



1
  Defendant was required to respond within 14 days of each motion’s filing. See LOCAL RULE CV-7(e). Defendant
failed to do so for each of Plaintiffs’ three motions. Notably, because Defendant failed to oppose the motions, the
Court “[presumes] that [Defendant] does not controvert the facts set out by [Plaintiffs]” in their motions. See LOCAL
RULE CV-7(d).


                                                         2
Case 4:14-cv-00708-ALM Document 168 Filed 09/11/20 Page 3 of 5 PageID #: 1880




(2) novelty and difficulty of issues; (3) skill required; (4) loss of other employment in taking the

case; (5) customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by

client or circumstances; (8) amount involved and results obtained; (9) counsel’s experience,

reputation, and ability; (10) case undesirability; (11) nature and length of relationship with the

client; and (12) awards in similar cases. Id. (citing Johnson, 488 F.2d at 717–19). The most

critical factor in determining reasonableness is the degree of success obtained. Hensley v.

Eckerhart, 461 U.S. 424, 436 (1983). “Many of these factors usually are subsumed within the

initial calculation of hours reasonably expended at a reasonable hourly rate and should not be

double-counted.” Jason D.W. v. Hous. Indep. Sch. Dist., 158 F.3d 205, 209 (5th Cir. 1998)

(internal citations omitted). Three of the Johnson factors––complexity of the issues, results

obtained, and preclusion of other employment––are fully reflected in the lodestar amount.

Heidtman v. Cty. of El Paso, 171 F.3d 1038, 1043 (5th Cir. 1999).

                                                     ANALYSIS

         Plaintiffs request $434,876.00 in attorneys’ fees2 (Dkt. #164 at p. 13). They also seek

$13,746.85 in costs3 (Dkt. #167). The Court will address Plaintiffs’ requests in turn.

I.       Attorneys’ Fees

         The lodestar method to calculate reasonable attorneys’ fees requires a determination of the

reasonable number of hours expended by counsel, as well as the reasonable hourly rate. Plaintiffs

offer billing records and an affidavit supporting its request for $434,774.00 in attorneys’ fees for

1,427.15 hours expended (Dkt. #164, Exhibit 1).4


2
  In Plaintiffs’ initial motion for attorneys’ fees, Plaintiffs sought $434,774.00 for fees—after voluntarily reducing the
amount by $4,337.50 (Dkt. #162). In their subsequent briefing, Plaintiffs asked for $434,876.00 in fees, after reducing
the fee amount by $19,567.00 (Dkt. #164).
3
  In their first two motions for fees and costs, Plaintiffs requested $13,780.85 in costs (Dkt. #162; Dkt. #164). In their
third and final motion, Plaintiffs revised their requested fees to $13,746.85 (Dkt. #167).
4
  Plaintiffs hired Matthews, Shiels, Knott, Eden, Davis & Beanland, L.L.P. initially and later engaged Peckar &
Abramson, P.C. (Dkt. #164, Exhibit 1).

                                                            3
Case 4:14-cv-00708-ALM Document 168 Filed 09/11/20 Page 4 of 5 PageID #: 1881




         The hours expended are as follows:

    Timekeepers                           Hours             Hourly Rate     Total
                       Matthews, Shiels, Knott, Eden, Davis & Beanland, LLP
    Tracey L. Cloutier: Associate         116.55            $300            $34,965.00
    Daniel A. Knott: Partner              68.8              $400            $27,520.00
    Robert J. Davis: Associate            56.4              $150            $8,460.00
    Misti L. Beanland: Partner            .8                $350            $280.00
    Justin W. Stephens: Associate         1.5               $220            $330.00
    Laura A. Gearhart: Associate          22.3              $150            $3,345.00
    Gavin B. Justiss: Associate           11.85             $150            $1,777.50
    Luzmarina Vargas: Legal Assistant     .55               $80             $44.00
    Subtotal                              278.75                            $76,721.50
                                    Peckar & Abramson, P.C.
    Tracey L. Williams: Senior Counsel 936.9                $325–$405       $322,042.50
    Timothy D. Matheny: Partner           2.9               $435–$460       $1,319.00
    Jamie Oberg: Associate                110.9             $195–$245       $25,242.00
    Daniel Budorick: Senior Counsel       2.3               $400–$405       $929.50
    Kay Hill: Paralegal                   56.9              $175–$185       $10,512.50
    Shara Fleming: Legal Assistant        11.9              $175–$185       $2,195.50
    Misty Hicks: Legal Assistant          2.8               $175            $490.00
    Price Brannen: Law Clerk              23.8              $150            $3,570.00
    Subtotal                              1148.8                            $366,301.00
    Grand Total                           1427.15                           $443,022.50

(Dkt. #164, Exhibit 1 at p. 6).5

         Defendant does not contest the reasonableness of these rates, so “they are considered prima

facie reasonable.” Black Heritage Islamic Ctr. of Miss., Inc. v. City of Starkville, Miss., 876 F.2d

465, 469 (5th Cir. 1989). Nevertheless, after reviewing the billing records, the Court finds the

rates and hours are reasonable. Defendant does not respond, and the Court finds no reason to alter

the lodestar fee.

II.      Costs

         Plaintiffs also seek $13,746.85 in costs, supported by an affidavit, an itemization of costs,



5
 Plaintiffs voluntarily reduced the amount of attorneys’ fees by $19,567.00 for unproductive, excessive, or redundant
work (Dkt. #162 at p. 2).

                                                         4
    Case 4:14-cv-00708-ALM Document 168 Filed 09/11/20 Page 5 of 5 PageID #: 1882




    and related receipts (Dkt. #164, Exhibit 1; Dkt. #167). Upon reviewing Plaintiffs’ documentation,

    the Court finds that the amount of costs is reasonable. Plaintiffs are therefore entitled to costs in

    the amount of $13,746.85.

                                                    CONCLUSION

           It is therefore ORDERED that Plaintiffs’ Motion for Attorney’s Fees and Costs

    (Dkt. #162) is DENIED.

           It is further ORDERED that Plaintiffs’ Motion for Award of Attorney’s Fees and Costs

.   (Dkt. #164) is GRANTED in part and DENIED in part. Defendant is ORDERED to pay

    $434,876.00 in attorneys’ fees to Plaintiffs.

           It is further ORDERED that Plaintiffs’ Supplemental Motion for Costs (Dkt. #167) is

    GRANTED. Defendant is ORDERED to pay $13,746.85 in costs to Plaintiffs.
          SIGNED this 11th day of September, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                      5
